United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1144
                                    ___________

Pamela F. Reynolds,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
RehabCare Group East, Inc.,              *
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: November 17, 2009
                                 Filed: January 14, 2010
                                  ___________

Before RILEY, SMITH, and GRUENDER, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

       Pamela Reynolds (Reynolds), a physical therapist and a Captain in the United
States Army Reserve, appeals from the district court’s1 adverse grant of summary
judgment on Reynolds’s claims against RehabCare Group East, Inc. (RehabCare).
Reynolds claims RehabCare (1) discriminated against her based on her military status;
and (2) failed to rehire her upon her return from active military duty, in violation of
the Uniform Services Employment and Reemployment Rights Act of 1994


      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
(USERRA), 38 U.S.C. §§ 4301-4335, as amended. We affirm the district court’s
judgment.

I.     BACKGROUND
       Reynolds became an employee of Progressive Rehabilitation Associates
(Progressive) in May 2004, working at Green Hills Retirement Community (Green
Hills). Progressive had a contract with Green Hills to provide physical therapy
services to Green Hills’s residents in Ames, Iowa. In November 2005, the Army
notified Reynolds she was being called to active duty. Reynolds sought, and was
granted, a military leave of absence from Progressive. Reynolds was stationed at Fort
Hood, Texas, from March 2006 through July 2007. In May 2007, Progressive notified
Green Hills of its intent to terminate their contract. In July 2007, Green Hills entered
into a contract with Deerfield Retirement Community, which in turn entered into a
subcontract with RehabCare to provide rehabilitation services at Green Hills.
RehabCare did not employ any Progressive employees from Green Hills.

       Upon Reynolds’s return from active duty, Progressive offered to reemploy
Reynolds at Progressive’s office in Iowa City, Iowa, but Reynolds declined the offer.
Reynolds, who was aware Progressive was ending its contract with Green Hills, sent
a letter to Progressive and Rod Copple, the executive director of Green Hills,
requesting reemployment at Green Hills pursuant to USERRA, and claiming
RehabCare was a successor-in-interest to Progressive under USERRA. RehabCare
sent Reynolds an Application for Employment. Reynolds crossed out the word
“Employment” and wrote in “Re-employment/USERRA.”                    A RehabCare
representative informed Reynolds that, while RehabCare would like to employ
Reynolds at the Green Hills facility, RehabCare did not believe USERRA was
applicable to RehabCare for Reynolds. RehabCare was prepared to make an
employment offer, but Reynolds declined to hear any offers. She later stated, “If they
were not going to honor the USERRA law and reinstate me into my job that I had
prior to leaving, I didn’t want to hear the offer.”

                                          -2-
      Reynolds brought an action against RehabCare asserting: (1) RehabCare
discriminated against Reynolds based on her military status, in violation of 38 U.S.C.
§ 4311, and (2) RehabCare was a successor-in-interest to Progressive and refused to
reemploy Reynolds “in the position of like seniority, status and pay [that Reynolds]
was receiving while . . . employed by Progressive,” in violation of 38 U.S.C. §§ 4312
and 4313.

      The district court granted summary judgment to RehabCare on both counts of
the complaint. See Reynolds v. RehabCare Group E., Inc., 590 F. Supp. 2d 1107,
1126 (S.D. Iowa 2008). In a well-reasoned order, the district court noted,

      [T]he fighting issue in this case is whether [Reynolds] has a right to
      reemployment by RehabCare, given that she was employed by
      Progressive at the time of her deployment to active military service.
      More specifically, the question is whether RehabCare is a “successor in
      interest” to Progressive, such that it was obligated to “reemploy”
      [Reynolds] under USERRA.

Id. at 1112 (internal marks and quotation omitted). After analyzing the applicable
factors, the district court found no reasonable jury could conclude RehabCare was a
successor-in-interest to Progressive because Reynolds could not “demonstrate a
continuity of business operations, a continuity of employees, or a similarity in
supervisors and managers.” Id. at 1121 (citing 20 C.F.R. § 1002.35). Reynolds
previously had been employed by Progressive, not Green Hills or RehabCare, and was
stationed at Green Hills. See id. at 1122. Progressive and RehabCare are two distinct,
unrelated companies with no contractual or business relationship between them. See
id. Therefore, the district court found RehabCare was not liable under USERRA for
failing to reemploy Reynolds in her former position. See id.




                                         -3-
      With respect to Reynolds’s discrimination claim, the district court found no
evidence RehabCare displayed any discriminatory animus toward Reynolds; rather,
RehabCare made significant efforts to employ Reynolds on mutually satisfactory
terms. See id. at 1125. The district court granted summary judgment to RehabCare
on both of Reynolds’s claims. See id. at 1126.

II.    DISCUSSION
       Reynolds challenges the district court’s adverse grant of summary judgment and
maintains she presented sufficient evidence and genuine issues of material fact to
proceed to trial with her failure to reemploy and discrimination claims. We review de
novo a district court’s grant of summary judgment. See Myers v. Lutsen Mtns. Corp.,
587 F.3d 891, 892 (8th Cir. 2009) (citation omitted). “Summary judgment is
appropriate when the record, viewed in the light most favorable to the non-moving
party, demonstrates that there is no genuine issue of material fact and the moving
party is entitled to judgment as a matter of law.” Id. at 893 (citations omitted).

       The material facts in Reynolds’s case are not in dispute. Reviewing the issues
raised in Reynolds’s appeal de novo, we conclude the district court properly granted
summary judgment to RehabCare on both of Reynolds’s claims. We find no error in
the district court’s disposition of these claims. We therefore affirm the district court’s
judgment for the reasons stated in the district court’s thorough analysis. See 8th Cir.
R. 47B; see also Leib v. Ga.-Pac. Corp., 925 F.2d 240, 246-47 (8th Cir. 1991);
Coffman v. Chugach Support Servs., Inc., 411 F.3d 1231, 1237-38 (11th Cir. 2005).

       We specifically address two additional points raised by Reynolds on appeal
regarding the district court’s analysis of her claims. Reynolds first suggests the
district court “improperly used factual determinations and legal conclusions made by
the court in a previous ruling denying [Reynolds’s] motion for a temporary injunction
given the different burdens of proof of the opposing motions and compounded the
error by drawing all favorable inferences in favor of [RehabCare].” See Reynolds v.


                                           -4-
RehabCare Group E., Inc., 531 F. Supp. 2d 1050 (S.D. Iowa 2008) (declining to issue
a preliminary injunction). This argument lacks merit. Our review of the district
court’s order satisfies us that the district court applied the correct summary judgment
standard of review and assigned the burdens of proof accurately. The district court
did not improperly use facts or law from a previous ruling.

       We similarly reject Reynolds’s contention that the district court incorrectly
“held as a matter of law that service contracts are not covered by [USERRA].” The
district court made no such finding. The district court determined, correctly, that
RehabCare was not a successor-in-interest to Progressive. See Reynolds, 590
F. Supp. 2d at 1122.

III.   CONCLUSION
       We affirm the judgment of the district court.
                       ______________________________




                                         -5-